UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 21, 2010 FREEPORT-McMoRan COPPER & GOLD INC. (Exact name of registrant as specified in its charter) Delaware 001-11307-01 74-2480931 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 333 North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(602) 366-8100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Freeport-McMoRan Copper & Gold Inc. (FCX) issued a press release dated October 21, 2010, announcing its third-quarter and nine-month 2010 results and referencing supplementary schedules (see exhibit 99.1) and presented slides on its web site that accompanied its October 21, 2010, earnings conference call (see exhibit 99.2). Item 8.01.Other Events. FCX issued a press release dated October 21, 2010, announcing that its Board of Directors has authorized an increase in its annual common stock dividend from $1.20 per share to $2.00 per share (see Exhibit 99.3). Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The Exhibits included as part of this Current Report are listed in the attached Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FREEPORT-McMoRan COPPER & GOLD INC. By: /s/ C. Donald Whitmire, Jr. C. Donald Whitmire, Jr. Vice President and Controller - Financial Reporting (authorized signatory and Principal Accounting Officer) Date:October 21, 2010 Freeport-McMoRan Copper & Gold Inc. Exhibit Index Exhibit Number Press release dated October 21, 2010, titled “Freeport-McMoRan Copper & Gold Inc. Reports Third-Quarter and Nine-Month 2010 Results” and supplementary schedules. Slides presented in conjunction with October 21, 2010, FCX third-quarter 2010 earnings conference call conducted via the internet. Press Release dated October 21, 2010, titled “Freeport-McMoRan Copper & Gold Inc. Announces Increase in Annual Common Stock Dividend to $2.00 per Share.”
